DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D in the reply filed on 7/12/2021 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A-C and E-H, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2021.
Claim Objections
Claim 12 is objected to because of the following informalities:  a typo in line 3 where “bone contacting surfacing” should instead recite cone contacting surface.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitation of a “third axis.” This language renders the claim indefinite as it indicates that there are first and second axes, which are not recited in the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodorek et al. (US Pub. No. 2015/0374502; hereinafter Hodorek).
Hodorek discloses the following regarding claim 1: a glenoid implant comprising: an articulating surface (e.g., 106); a bone contacting surface (e.g., 108) opposite the articulating surface (Figs. 8-31), the bone contacting surface having a first portion (e.g., 118) with a first convexity configured to contact an anterior portion of the glenoid (Figs. 8-31), and a second portion (e.g., 116) with a second convexity configured to contact a posterior portion of the glenoid (Figs. 8-31), the first convexity being different than the second convexity (Figs. 8-31; paras. 0068-0072); and at least one first anchor (e.g., element 110 located on element 118) extending from the first portion of the bone contacting surface (Figs. 8-31) and having a first substantially planar surface (please see annotated Figure A, below), and at least one second anchor (e.g., element 110 located on element 116) extending from the second portion of the bone contacting surface (Figs. 8-31) and having a second substantially planar surface (Figure A), wherein the first and second substantially planar surfaces are parallel to each other (Figure A), and are substantially orthogonal to a third axis extending in a lateral-anterior to medial-posterior direction (Figure A).  

    PNG
    media_image1.png
    434
    756
    media_image1.png
    Greyscale

Figure A.


Hodorek discloses the following regarding claim 2: the implant of claim 1, wherein the third axis is substantially tangential to the second portion of the bone contacting surface (Figure A).  
Hodorek discloses the following regarding claim 6: the implant of claim 1, wherein the first and second substantially planar surfaces extends away from the bone contacting surface transverse to the third axis (Figure A).  
Hodorek discloses the following regarding claim 7: the implant of claim 1, wherein the first anchor and the second anchor align along an axis substantially parallel with the third axis (Figure A, where the side portions of the anchors align substantially orthogonally to the parallel axis).  

Hodorek discloses the following regarding claim 9: the implant of claim 1, wherein the at least one second anchor includes two second anchors (e.g., Figs. 14, 18, which includes anchors on the first and the second portions).  
Hodorek discloses the following regarding claim 10: the implant of claim 1, wherein: the bone contacting surface includes an outer perimeter edge (outer edge of element 108); the first and second portions meet along a transition line (e.g., 126); the first anchor is positioned at a first distance from both the outer perimeter edge and the transition line (Fig. 14); and the second anchor is positioned at a second distance from both the outer perimeter edge and the transition line (Fig. 14).  
Hodorek discloses the following regarding claim 11: the implant of claim 1, wherein the transition line is a curved line (Fig. 8, 14, 18).  
Hodorek discloses the following regarding claim 12: a glenoid implant, comprising: an articulating surface (e.g., 206); a bone contacting surface (e.g., 208) opposite the articulating surface (Figs. 8-31), the bone contacting surfacing having a first portion (e.g., 218) with a first convexity configured to contact a first portion of the glenoid (Figs. 8-31), and a second portion (e.g., 2016) with a second convexity configured to contact a second portion of the glenoid (Fig. 8-31), the first convexity being different than the second convexity (Figs. 8-31; paras. 0075-0080); and a first plurality of anchors (please see annotated Figure B, below) extending from the first portion of the bone contacting surface along a first axis (Figure B), and a second plurality of anchors (Figure B) extending from the second portion of the bone contacting surface along a 

    PNG
    media_image2.png
    507
    583
    media_image2.png
    Greyscale

Figure B.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek in view of Goldberg (US Pub. No. 2014/0257495).

Regarding the widths of the wedges, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal wedge side widths needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of wedge side widths, would have been obvious at the time of applicant's invention in view of the teachings of Hodorek and Goldberg. It is well-established that merely selecting optimal values is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774